PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/859,385
Filing Date: 30 Dec 2017
Appellant(s): Bernat et al.



__________________
Glen B. Choi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 4, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 2, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Examiner will first briefly describe relevant aspects of the invention to facilitate understanding. 
FIG. 16 discloses compute sleds communicatively coupled to accelerator sleds. A compute sled may comprise a CPU and a phase detection unit; an accelerator sled may comprise an FPGA. 
FIG. 20, FIG. 21A, and FIG. 21B disclose steps that are performed by a system such as that shown in FIG. 16. 
FIG. 20 (described in paragraph [00120]) discloses that a compute kernel may be offloaded from a compute sled to an FPGA. 
FIG. 21A, steps 2102-2130 (described in [00121]-[00124]), discloses that hardware threads may be migrated to a new compute element in response to monitoring the hardware threads and detecting a phase change. 
FIG. 21A, step 2132, and FIG. 21B, steps 2134-2138 (described in [00125]-[00126]), disclose the compute kernel may be migrated to another FPGA. 


Response to Appellant’s arguments across pages 5-8 of the Appeal Brief (directed to the rejection set forth in paragraph 11 of the Final Rejection)

Appellant on page 5 argues ‘the Examiner has erred in concluding “at least one of the plurality of accelerator devices is communicatively coupled to the first compute element” is not supported by Appellant’s originally filed specification.’
Examiner first submits that a difference between language such as “each of the plurality of accelerator devices” and the currently recited language “at least one of the plurality of accelerator devices” is that the currently recited language, in the context of the relevant limitation, additionally requires the original disclosure to provide support for only one accelerator device of the plurality of accelerator devices being communicatively coupled to the first compute element. In other words, reciting at least one accelerator device (1, 2, 3, 4, …) has a broader claim scope (and range) than reciting multiple (2, 3, 4, …) accelerator devices, and this broader claim scope must be supported by the original disclosure. However, the original disclosure does not provide support for the “at least one” language in the context of the relevant limitation, because the original disclosure does not provide support for the scenario in which only one accelerator device of the plurality of accelerator devices is communicatively coupled to the first compute element.
Appellant’s arguments do not address this rationale for rejection. 

For example, Appellant on page 5 argues that “For example, FIG. 15 depicts communication lines from multiple instances of compute sled 1530 to multiple different instances of accelerator sled 1550.” However, the rationale for rejection was not that the original disclosure did not provide support for communicative coupling to “multiple” different instances of an accelerator sled.
Appellant’s further citations across pages 6-8 likewise do not provide support for the scenario in which only one accelerator device of the plurality of accelerator devices is communicatively coupled to the first compute element.
Appellant on page 8 argues that “Accordingly, Appellant’s specification, as originally filed, conveys to one of ordinary skill in the art that lines between one or multiple compute sleds and one or multiple accelerator sleds with and without an intermediary switch denote communicative coupling where communication can be made using network interface controllers and packets.”
However, while the original disclosure (e.g., FIG. 16) may provide support for lines denoting communicative coupling where communication can be made between a compute sled and multiple accelerator sleds, Examiner submits that the original disclosure does not provide support for the scenario in which only one accelerator device of the plurality of accelerator devices is communicatively coupled to the first compute element.


Response to Appellant’s arguments across pages 8-10 of the Appeal Brief (directed to the rejection set forth in paragraph 12 of the Final Rejection)

Appellant on page 5 argues ‘the Examiner has erred in concluding “detect whether
a phase change has been detected based on execution by the FPGA of the compute kernel”
is not supported by Appellant’s originally filed specification.’
	However, see FIG. 21A, as an example. In FIG. 21A, block 2104 is directed to monitoring hardware threads associated with an application, by collecting telemetry data (such as resource usage information and CPU core performance data) corresponding to the hardware threads. Following analysis of the telemetry data in block 2112, a phase change may be detected in block 2116. In other words, phase change detection is based on execution and monitoring of the hardware threads, not execution by the FPGA of the compute kernel.
	Moreover, paragraph [0087] discloses “It should be appreciated that, as illustratively shown, the phase detection logic unit 1610, or at least a portion thereof, may reside on each of the compute sleds 1602, the network switch 1612, and/or the resource hardware manager 1608, depending on the embodiment.” Paragraph [00122] further discloses “otherwise, if a phase change has been detected (e.g., from a CPU bound phase to another phase) the method 2100 advances to block 2118. In block 2118, the compute sled 1602 identifies a new compute element to migrate the hardware threads to.” In other words, detection of the phase change (or detection not based on “execution by the FPGA of the compute kernel”. The phase detection logic unit and the compute sled are not the FPGA.  
Appellant’s arguments do not address this rationale for rejection. 
Examiner first submits that the paragraphs cited on page 9 of the Appeal Brief do not provide support for the entirety of the relevant limitation. 
Appellant argues on page 10 that ‘For example, Appellant’s originally filed specification states that a compute kernel can be offloaded to an FPGA (e.g., 1622a) from a compute sled (e.g., 2202a), phase detection logic unit 1610 can determine of the present phase is FPGA bound and whether to migrate the compute kernel under certain conditions. Accordingly, Appellant’s specification, as originally filed, conveys to one of ordinary skill in the art that during execution of a compute kernel by an FPGA, phase detection logic unit 1610 can determine of the present phase is FPGA bound and whether to migrate the compute kernel under certain conditions.’
However, Appellant’s argument does not address Examiner’s specific rationale for rejection. For example, Examiner did not take the position that the original disclosure did not provide support for a) offloading a compute kernel to an FPGA, b) determination that a present phase is FPGA bound, or c) migrating the compute kernel under certain conditions. While the original disclosure may have support for “a phase change has been detected” and “execution by the FPGA of the compute kernel”, such does not mean that the original disclosure had support for the overall relevant claim limitation (which, for example, includes the “based on” language in a specific context). Further note, with respect to paragraph [0106] cited by Appellant, that detecting that an application is in a FPGA bound phase is not the same as detection based on execution by the FPGA of the compute kernel. 


Response to Appellant’s arguments across pages 10-11 of the Appeal Brief (directed to the rejection set forth in paragraph 13 of the Final Rejection)

Appellant on page 10 argues ‘the Examiner has erred in concluding “migrate, in response to detection of the phase change, the compute kernel to a central processing unit during execution of the compute kernel by the FPGA” is not supported by Appellant’s originally filed specification.’
However, see FIG. 20, 21A, and 21B as an example. In FIG. 20, a compute kernel is offloaded to an FPGA. In FIG. 21A, steps 2102-2130, hardware threads — which are different from the compute kernel — are migrated to a new compute element. In FIG. 21A, step 2132, and FIG. 21B, steps 2134-2138, the compute kernel is migrated to another FPGA. In FIG. 21B, steps 2142-2158, the hardware threads may be migrated to a new compute element. In other words, the compute kernel may only be migrated to another FPGA, not a central processing unit. 
Appellant’s arguments do not address this rationale for rejection. 
Examiner first submits that the paragraphs cited on pages 10-11 of the Appeal Brief do not provide support for a compute kernel being migrated to a central processing unit from an FPGA. 
Appellant argues on page 11 that “Appellant’s specification, as originally filed, conveys to one of ordinary skill in the art that an FPGA-executed compute kernel can be migrated to any 
However, Examiner submits that Appellant’s citations do not support this conclusion. For example, the cited paragraphs [0086] and [00123] do not appear to disclose a compute kernel. While the cited paragraph [0087] discloses migrating a compute kernel to another sled, such does not provide support for the relevant limitation. For example, FIG. 22A and 22B show compute kernel 2204 migrating from FPGA 1622a on accelerator sled 1618a to FPGA 1622b on accelerator sled 1618b; this disclosure provides support for migrating a compute kernel to another accelerator sled, but not migrating a compute kernel to a central processing unit. 
In fact, paragraphs [0085], [00104], and [00120] of the original specification disclose “compute kernel(s) (i.e., routines compiled for high throughput accelerators)” or a slight variant thereof. Examiner submits that routines compiled for high throughout accelerators would be migrated to other FPGAs, not other central processing units. 
At least for these reasons, Examiner submits that there is no error in the rejection of claim 1’s “migrate, in response to detection of the phase change, the compute kernel to a central processing unit during execution of the compute kernel by the FPGA” under 35 U.S.C. §112(a).

Response to Appellant’s arguments on page 12 of the Appeal Brief (directed to the rejection set forth in paragraph 13c of the Final Rejection)

Examiner submits that there is no error in the rejection of dependent claims 2-3, 9-11, and 26-29 under 35 U.S.C. §112(a) for at least the same reasons that pertain to independent claim 1. 

Response to Appellant’s arguments on pages 12-13 of the Appeal Brief (directed to the rejection set forth in paragraph 14 of the Final Rejection)

Appellant on page 12 argues ‘the Examiner has erred in concluding “wherein to migrate the hardware threads to the first compute element comprises to pause execution of the FPGA, migrate states of the compute kernel from the FPGA to the first compute element, and resume execution of the migrated compute kernel at the first compute element” is not supported by Appellant’s originally filed specification.’
	As first conveyed in the response to Appellant’s arguments directed to claim 1 above, see FIG. 20, 21A, and 21B as an example. In FIG. 20, a compute kernel is offloaded to an FPGA. In FIG. 21A, steps 2102-2130, hardware threads — which are different from the compute kernel — are migrated to a new compute element. In FIG. 21A, step 2132, and FIG. 21B, steps 2134-2138, the compute kernel is migrated to another FPGA. In FIG. 21B, steps 2142-2158, the hardware threads may be migrated to a new compute element. In other words, the compute kernel may only be migrated to another FPGA, not a central processing unit.
Appellant’s arguments do not address this rationale for rejection.
Examiner first submits that the paragraphs cited on pages 12-13 of the Appeal Brief do not provide support for states of a compute kernel being migrated to the first compute element from an FPGA.  (Note that the first compute element, as recited in claim 1, is that which executes the application.)
Appellant argues on page 11 that “Appellant’s specification, as originally filed, conveys to one of ordinary skill in the art that an FPGA-executed compute kernel can be migrated to a 
However, Examiner submits that Appellant’s citations do not support this conclusion. For example, the cited paragraphs [0086] and [00123] do not appear to disclose a compute kernel. While the cited paragraph [0087] discloses migrating a compute kernel to another sled, such does not provide support for the relevant limitation. For example, FIG. 22A and 22B show compute kernel 2204 migrating from FPGA 1622a on accelerator sled 1618a to FPGA 1622b on accelerator sled 1618b; this disclosure provides support for migrating a compute kernel to another accelerator sled, but not migrating a compute kernel to a central processing unit or the recited first compute element that executes the application. 
In fact, paragraphs [0085], [00104], and [00120] of the original specification disclose “compute kernel(s) (i.e., routines compiled for high throughput accelerators)” or a slight variant thereof. Examiner submits that routines compiled for high throughout accelerators would be migrated to other FPGAs, not other central processing units.
In addition, with respect to additional language present in claim 9, Examiner submits the original disclosure does not provide support for migrating the hardware threads comprising migrating states of the compute kernel. As seen in FIG. 21A and 21B, migration of the hardware threads (in block 2120) does not comprise migration of the compute kernel (in block 2136). 
At least for these reasons, Examiner submits that there is no error in the rejection of claim 9’s “wherein to migrate the hardware threads to the first compute element comprises to pause execution of the FPGA, migrate states of the compute kernel from the FPGA to the first compute 

Response to Appellant’s arguments on pages 13-14 of the Appeal Brief (directed to the rejection set forth in paragraph 15 of the Final Rejection)

Examiner submits that there is no error in the rejection of claim 12’s “at least one of the plurality of accelerator devices is communicatively coupled to the first compute element” under 35 U.S.C. §112(a) for at least the same reasons set forth with respect to an analogous limitation in claim 1.

Response to Appellant’s arguments on page 14 of the Appeal Brief (directed to the rejection set forth in paragraph 16 of the Final Rejection)

Examiner submits that there is no error in the rejection of claim 12’s “detect whether a phase change has been detected based on execution by the FPGA of the compute kernel” under 35 U.S.C. §112(a) for at least the same reasons set forth with respect to an analogous limitation in claim 1.

Response to Appellant’s arguments on page 14 of the Appeal Brief (directed to the rejection set forth in paragraph 17 of the Final Rejection)

Examiner submits that there is no error in the rejection of claim 12’s “migrate, in response to detection of the phase change, the compute kernel to a central processing unit during execution of the compute kernel by the FPGA” under 35 U.S.C. §112(a) for at least the same reasons set forth with respect to an analogous limitation in claim 1.

Response to Appellant’s arguments on page 15 of the Appeal Brief (directed to the rejection set forth in paragraph 17d of the Final Rejection)

Examiner submits that there is no error in the rejection of dependent claims 13-14, 20-22, and 30-33 under 35 U.S.C. §112(a) for at least the same reasons that pertain to independent claim 12. 

Response to Appellant’s arguments on page 15 of the Appeal Brief (directed to the rejection set forth in paragraph 18 of the Final Rejection)

Examiner submits that there is no error in the rejection of claim 20’s “wherein to migrate the hardware threads to the first compute element comprises to pause execution of the FPGA, migrate states of the compute kernel from the FPGA to the first compute element, and resume execution of the migrated compute kernel at the first compute element” under 35 U.S.C. §112(a) for at least the same reasons set forth with respect to an analogous limitation in claim 9.

Response to Appellant’s arguments on pages 16-17 of the Appeal Brief (directed to the rejection set forth in paragraph 19 of the Final Rejection)

Appellant on page 16 argues ‘the Examiner has erred in concluding “wherein the central processing unit comprises the first compute element” is not supported by Appellant’s originally filed specification.’
However, Examiner submits that paragraph [00141] explicitly discloses “wherein the first compute element on which the application is presently executing comprises a high-performance central processing unit (CPU)”. Examiner submits that a compute element comprising a CPU is not the same in claim scope as a CPU comprising a compute element. 
Appellant’s arguments do not address this rationale for rejection.
For example, each of paragraphs [0086], [0087], and [00123] cited by Appellant do not disclose a CPU comprising a compute element. 
Appellant argues on page 17 that “Moreover, FIG. 22A depicts that accelerator sled 1618b includes a CPU 1620 and FPGA 1622b and compute sled 1602a includes multiple CPUs 1604a and 1604b.” However, Appellant does not elaborate on how FIG. 22A shows a CPU comprising a compute element. While FIG. 22A shows a CPU comprising an application, parent claim 1 recites “an application executed on a first compute element”; therefore, the application cannot be the recited compute element. 
Appellant argues on page 17 that “Accordingly, Appellant’s specification, as originally filed, conveys to one of ordinary skill in the art that an FPGA-executed compute kernel can be migrated to any connected CPU (whether on a same sled or different sled) or any connected accelerator sled based on available resources.”
However, it is unclear as to how the above argument (directed to migration of a compute kernel) relates to the relevant claim language (directed to a CPU comprising a compute element).


Response to Appellant’s argument on page 17 of the Appeal Brief (directed to the rejection set forth in paragraph 20 of the Final Rejection)

Appellant on page 17 argues ‘At least for reasons set forth with respect to claim 27, Appellant’s specification, as originally filed, conveys to one of ordinary skill in the art that an FPGA-executed compute kernel can be migrated to any connected CPU (whether on a same sled or different sled) or any connected accelerator sled based on available resources. At least for these reasons, Appellants request the Board to find error in the rejection of claim 28’s “the central processing unit is on a different computing platform than that of the first compute element” under 35 U.S.C. §112(a).’
However, Examiner submits that the citations and arguments set forth with respect to claim 27 do not mention a “computing platform”. While the citations (e.g., FIG. 22A) and arguments do disclose an FPGA, a compute kernel, a compute sled, an accelerator sled, and a resource hardware manager, claim 28 does not recite any of these limitations. To any extent to which the original disclosure may provide support for the central processing unit being in a different block than that of the first compute element, such does not mean the original disclosure provides support for the central processing unit being in a different computing platform than that of the first compute element. 


Response to Appellant’s argument on page 18 of the Appeal Brief (directed to the rejection set forth in paragraph 21 of the Final Rejection)

Appellant on page 18 argues ‘At least for reasons set forth with respect to claim 27, Appellant’s specification, as originally filed, conveys to one of ordinary skill in the art that an FPGA-executed compute kernel can be migrated to any connected CPU (whether on a same sled or different sled) or any connected accelerator sled based on available resources. At least for these reasons, Appellants request the Board to find error in the rejection of claim 29’s “the central processing unit is on a same computing platform than that of the first compute element” under 35 U.S.C. §112(a).’
However, Examiner submits that the citations and arguments set forth with respect to claim 27 do not mention a “computing platform”. While the citations (e.g., FIG. 22A) do disclose an FPGA, a compute kernel, a compute sled, an accelerator sled, and a resource hardware manager, claim 29 does not recite any of these limitations. To any extent to which the original disclosure may provide support for the central processing unit being in a same block as that of the first compute element, such does not mean the original disclosure provides support for the central processing unit being in a same computing platform as that of the first compute element. 


Response to Appellant’s argument on page 18 of the Appeal Brief (directed to the rejection set forth in paragraph 22 of the Final Rejection)

Examiner submits that there is no error in the rejection of claim 31’s “wherein the central processing unit comprises the first compute element” under 35 U.S.C. §112(a) for at least the same reasons set forth with respect to an analogous limitation in claim 27.

Response to Appellant’s argument on page 18 of the Appeal Brief (directed to the rejection set forth in paragraph 23 of the Final Rejection)

Examiner submits that there is no error in the rejection of claim 32’s “the central processing unit is on a different computing platform than that of the first compute element” under 35 U.S.C. §112(a) for at least the same reasons set forth with respect to an analogous limitation in claim 28.

Response to Appellant’s argument on page 18 of the Appeal Brief (directed to the rejection set forth in paragraph 24 of the Final Rejection)

Examiner submits that there is no error in the rejection of claim 33’s “the central processing unit is on a same computing platform than that of the first compute element” under 35 U.S.C. §112(a) for at least the same reasons set forth with respect to an analogous limitation in claim 29.

Response to Appellant’s argument on pages 19-20 of the Appeal Brief (directed to one or more of the rejections set forth in paragraphs 25-27 of the Final Rejection)

Examiner first notes that there are three pending rejections of claim 34 under 35 U.S.C. §112(a), and Appellant does not elaborate on which rejection(s) is being addressed. Regardless, Appellant’s arguments (addressed below) are not persuasive in overcoming any of the pending rejections of claim 34 under 35 U.S.C. §112(a).
Appellant on page 19 argues: “Appellant’s originally filed specification clearly conveys to one of ordinary skill in the art that when an application is presently being executed, a determination can be made to migrate a compute kernel to another CPU or accelerator sled.”
However, see FIG. 20, 21A, and 21B as an example. In FIG. 20, a compute kernel is offloaded to an FPGA. In FIG. 21A, steps 2102-2130, hardware threads — which are different from the compute kernel — are migrated to a new compute element. In FIG. 21A, step 2132, and FIG. 21B, steps 2134-2138, the compute kernel is migrated to another FPGA. In FIG. 21B, steps 2142-2158, the hardware threads may be migrated to a new compute element. In other words, the compute kernel may only be migrated to another FPGA, not a central processing unit.
While the cited paragraph [0087] discloses migrating a compute kernel to another sled, such does not provide support for migrating a compute kernel to a CPU. For example, FIG. 22A 
In fact, paragraphs [0085], [00104], and [00120] of the original specification disclose “compute kernel(s) (i.e., routines compiled for high throughput accelerators)” or a slight variant thereof. Examiner submits that routines compiled for high throughout accelerators would be migrated to other FPGAs, not other central processing units.
Appellant on page 19 argues: “The determination of whether to migrate a compute kernel can be repeatedly performed by phase detection logic unit 1610 during the execution of the compute kernel. FIGs. 21A and 21B show that a determination of whether to migrate a compute kernel can occur multiple times by showing a decision to migrate an application in action 2144 follows a prior decision to migrate an application in 2132.”
Examiner first notes that block 2132 is directed to migrating a compute kernel, not migrating an application. Examiner further notes that FIG. 21A and FIG. 21B appear to show phase change detection to determine whether to migrate the hardware threads (see blocks 2116-2120, 2142-2148), not the compute kernel. 
With respect to the rejection set forth in paragraph 25 of the Final Rejection, Examiner submits that while FIG. 21A discloses migration of the workload (block 2120) based on a resource usage of a CPU (block 2108) and a phase of execution of the workload (block 2112-2116), during execution of the workload (block 2102), this migration is not disclosed as being for execution by an FPGA; compute kernels are that which are migrated to an FPGA (block 2004 of FIG. 20; block 2134 of FIG. 21B). With respect to the rejection set forth in paragraph 27 of the Final Rejection, FIG. 21A and 21B show that migration of the workload during execution of 

Response to Appellant’s arguments on page 20 of the Appeal Brief (directed to the rejection set forth in paragraph 27e of the Final Rejection)

Examiner submits that there is no error in the rejection of dependent claims 35 and 36 under 35 U.S.C. §112(a) for at least the same reasons that pertain to independent claim 34. 

Response to Appellant’s arguments on page 21 of the Appeal Brief (directed to the rejection set forth in paragraph 30 of the Final Rejection)

Appellant on page 21 argues ‘Claim 1 is not indefinite and conveys the invention to one or ordinary skill in the art. Concerning “migrate, in response to detection of the phase change,” regardless of the interpretation (a) or (b), a condition for migrate the compute kernel is detection of the phase change based on execution by the FPGA of the compute kernel. Appellants respectfully request that this rejection was made in error and overturned.’

Examiner submits that the limitation “detect whether a phase change has been detected” (in contrast to, for example, the language “detect a phase change”) requires an initial detection (detecting a phase change if one occurs) and a further detection (detecting whether a phase change has been detected). 
However, claim 1’s further recitation of “migrate, in response to detection of the phase change” raises a lack of clarity to the metes and bounds of the claim. By reciting “in response to detection of the phase change” rather than “in response to detecting that the phase change has been detected” (for example), the claim appears to imply that the migrating is not performed in response to the further detection. On the other hand, it is then unclear as to whether the migrating would indeed be performed without detecting whether the phase change has been detected, and unclear as to whether the compute engine indeed performs the further detection when such detection would be unnecessary to perform the migration.   
At least for these reasons, Examiner submits that there is no error in the indefinite rejection of claim 1.

Response to Appellant’s arguments on page 21 of the Appeal Brief (directed to the rejection set forth in paragraph 30f of the Final Rejection)

Examiner submits that there is no error in the rejection of dependent claims 2-3, 9-11, and 26-29 under 35 U.S.C. §112(b) for at least the same reasons that pertain to independent claim 1. 

Response to Appellant’s arguments on page 22 of the Appeal Brief (directed to the rejection set forth in paragraph 33 of the Final Rejection)

Examiner submits that there is no error in the rejection of claim 12’s “detect whether a phase change has been detected based on execution by the FPGA of the compute kernel; and migrate, in response to detection of the phase change, the compute kernel to a central processing unit during execution of the compute kernel by the FPGA” under 35 U.S.C. §112(b) for at least the same reasons set forth with respect to an analogous limitation in claim 1.

Response to Appellant’s arguments on page 22 of the Appeal Brief (directed to the rejection set forth in paragraph 33g of the Final Rejection)

Examiner submits that there is no error in the rejection of dependent claims 13-14, 20-22, and 30-33 under 35 U.S.C. §112(b) for at least the same reasons that pertain to independent claim 12. 

Response to Appellant’s arguments on pages 22-23 of the Appeal Brief (directed to the rejection set forth in paragraphs 38-39 of the Final Rejection)

Appellant across pages 22-23 argues: “Appellants respectfully request that the Board find error in the rejection of claim 34 as the rejection has not set forth why the cited language in claim 34 is indefinite. Merely indicating claim language is indefinite does not show that claim 34 does not convey the invention to one or ordinary skill in the art.”
However, Examiner did set forth why the cited language in claim 34 was indefinite. Appellant does not address the rationale for indefiniteness. 
Nevertheless, consider the limitation “migrate the workload based, at least, in part on a resource usage of the CPU and a phase of execution of the workload” as recited in claim 34.
As an aid to interpreting this claim language, first consider the following bolded portion of the limitation: “migrate the workload based, at least, in part on a resource usage of the CPU and a phase of execution of the workload”.
Examiner submits that the bolded portion of this limitation conveys migration based on “resource usage of the CPU” (which is explicitly recited), “a phase of execution of the workload” (which is explicitly recited), and one or more other factors, with no upper limit on the number of other factors (due to the recitation of “in part”).
In view of the above analysis of the bolded portion of the limitation, the addition of “at least” between commas to the bolded portion of the limitation (resulting in the actual claim language) renders the metes and bounds of the claim to be indefinite. The use of “at least” between commas, in context, might ordinarily convey that the migration may be based on further factors beyond that which is explicitly recited — but the recited “in part” already covers this scenario. With no upper limit to the number of other factors encompassed by the recited “in part”, it is indefinite as to what the further use of “at least” is attempting to convey. 

In addition, if Appellant had recited “migrate the workload based at least in part on a resource usage of the CPU and a phase of execution of the workload” — sans commas — the aforementioned possibility would also be encompassed, with no indefinite issues. Without commas, the “at least” and “in part” can be interpreted together as one phrase, with “at least in part” covering the partial case and the full case. In other words, “migrate the workload based at least in part on a resource usage of the CPU and a phase of execution of the workload” would encompass a) migrating based in part on a resource usage of the CPU and a phase of execution of the workload, and b) migrating based fully on a resource usage of the CPU and a phase of execution of the workload. However, as noted above, the recitation of both “at least” and “in part”, separated by a comma, precludes migration based on just resource usage of the CPU and a phase of execution of the workload, and raises indefinite issues (as explained above).
While the above analysis used the limitation in the rejection set forth in paragraph 38 of the Final Rejection, an analogous analysis is applicable to the limitation in the rejection set forth in paragraph 39 of the Final rejection. 
At least for these reasons, Examiner submits that there is no error in the indefinite rejections of claim 34.

Response to Appellant’s arguments on page 23 of the Appeal Brief (directed to the rejection set forth in paragraph 39h of the Final Rejection)

Examiner submits that there is no error in the rejection of dependent claims 35-36 under 35 U.S.C. §112(b) for at least the same reasons that pertain to independent claim 34.

Response to Appellant’s arguments on page 23 of the Appeal Brief in the Conclusion 

Appellant on page 23 argues: “For at least the reasons stated above, Appellants respectfully reverse the rejections of claims rejected under 35 U.S.C. §112(a) and 35 U.S.C. §112(b).”
Examiner notes that various rejections under 35 U.S.C. §112(a) and 35 U.S.C. §112(b) do not appear to be addressed in the Appeal Brief. These rejections were previously set forth in paragraphs 26, 31, 32, 34, 35, 36, and 37 of the Final Rejection. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEITH E VICARY/Primary Examiner, Art Unit 2182                                                                                                                                                                                                        
Conferees:
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182                                                                                                                                                                                                        

/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.